Detailed Action
Claims 1-11, 23-35 are pending in this application. Claims 12-22 and 36-45 were cancelled in the Preliminary Amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/22, 8/16/22 has been considered.
Drawings
	The Drawings filed on 4/26/22 are acceptable.

Claim Objections
Claim 3 objected to because of the following informalities:  
Claim 3 recites, “offload instance(104)”, delete (104) to be consistent with the preliminary amendment.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 23-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 23, recites transmit the modified request packet to a next device in traffic flow between the client application and the server application, wherein the next device is either (1) a second in-network computation offload instance in the traffic flow between the client application and the server application or (2) the server application, which is unclear and indefinite because 
(1) the claim requires a next device(interpreted as hardware and/or combination of hardware/software) to be a second in-network computation offload, however a second computation offload instance  appears to be software, as supported by applicant’s specification Figs.1-6, therefore it is unclear how a next device(which is hardware and/or combination of hardware/software) can be software and 
(2) the claim requires a next device to be the server application, however the next device in traffic flow between the client application and the server application, which makes the unclear on how the server application can be between the client application and itself.
All dependents are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,23,24 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0183855 issued to Sabella et al.(Sabella) in view of US 2017/0339074 issued to Melman et al.(Melman).
As per claim 1, 23, Sabella teaches an apparatus for offloading services of a server application in a network system comprising: processing circuitry and a memory containing instructions which, when executed by the processing circuitry, cause the apparatus(Fig.1) to:  receive, by a first in-network computation offload instance, a first request from a client application(Abstract, para.38-41, 59,139,153-156; mobile edge hosts (MEHs)  may execute compute-intensive functionalities of applications (e.g., including App1, App2, and App3), namely application part(s) y (e.g., application part y1 of App1, application part y2 of App2, and application part y3 of App3) improving user experience. The MEHs  may execute the tasks of application parts  since MEHs  may have high performance capabilities as compared to user equipment (UE) , para. 59, a UE  may send a request directly to one or more of ANs 111, 112, 106 (locally) to offload certain tasks. As an example, the optimal offloading opportunity may be in the form of, “offload the tasks X, Y, Z to edge servers co-located with RAT#1, RAT#2, or RAT#3”, application computation can be off-loaded to the mobile edge hosts to be accelerated even if a user uses relatively low performance devices, and user experience can be satisfied regardless of the type of UE 101 ... a new instance of a specific application (or application function y) may be started on an appropriate MEH 200 in response to a request from a user (e.g., a UE 101). This may be done to fulfill latency and/or resource requirements of an application. In response to request ... a centralized management approach, where a UE 101 may request a MEC system to assign one or more suitable MEHs 200 for running/executing the requested tasks.In some cases, a hybrid approach may be used where the centralized management approach is used when considering tasks at the application level, and the decentralized management approach is used for offloading of PHY and signal processing tasks to local APs) 
generate, by a first in-network computation offload instance, a request that first offload information that describes a first in network computation offload instance for use by the server application in coordinating offloading processing to one or more in-network computation offload instances(Figs. 3-5,7-9, para.85-87,137,139-140,149, the offloader 732 of the UE 101 may then generate an output table (e.g., table 4 infra) using the inputs of the tables 1, 2, and 3. In one example, the UE 101 may determine the optimal offloading target/candidate by means of comparing the latency/energy budget for every solution, including solutions that do not involve any external host and/or do not use task offloading ... the MEH report may also include various identifiers and/or network addresses of the MEHs 200-1 and 200-3 in association with the MEH parameters, which may be used by the UE 101 to connect with and provide application tasks for offloading. In other embodiments, the UE 101 may provide the necessary MEH identifiers/addresses to the MEC-O 321 in the MEH parameters request (see operation 802), which may indicate particular MEHs 200); and
 transmit, by a first in-network computation offload instance, the request to a next device in traffic flow between the client application and the server application, wherein the next device is either (1) a second in-network computation offload instance in the traffic flow between the client application and the server application or (2) the server application(Figs.3-5,8,9, para.39,59-61,137,141-143,151, identify application requirements of various application tasks of the one or more UE applications 305 for computational offloading at one or more MEHs 200; and select one or more MEHs 200 for computational offloading of the various application tasks based on the network characteristics, the MEH parameters, and the application requirements ... application might have a set of requirements (e.g., latency, processing resources, storage resources, network resources, location, network capability, security condition etc.) that need to be fulfilled by the MEH 200, and a MEC system may select the MEH 200 that fulfills all of the requirements ).
Sabella does not explicitly teach wherein the first request packet includes a first application payload for processing by the server application  and a modified request packet that includes the first application payload .
Melman explicitly teaches the well known art of a packet including payload and modifying packets to include and or change information such as next hop address, encapsulating, etc. (para.11,13,24,27).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sabella of offloading of computations to include the teaching of Melman of packets having payload and modifying packets to include in order to provide the predictable result of having offload request packets includes application payload and modifying request packets to include offload information.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure proper offloading of computation to the correct MEH or other devices that are able to perform the computation.
As per claim 2,24, Sabella in view of Melman teaches the apparatus of claim 1,23, wherein the first offload information includes one or more of (1) information describing the first in-network computation offload instance, including one or more of an identifier, capabilities, and supported offload service functions of the first in-network computation offload instance, (2) allocated resources for the first in-network computation offload instance, (3) available resources for the first in-network computation offload instance, (4) one or more timestamps related to the request packet, (5) data analytics, and (6) server application offload specific information(Sabella, Figs. 3-5,7-9, para.39-42,137-144, an application might have a set of requirements (e.g., latency, processing resources, storage resources, network resources, location, network capability, security condition etc.) that need to be fulfilled by the MEH 200, and a MEC system may select the MEH 200 that fulfills all of the requirements. When all users connected to a specific instance of an application have disconnected, the application instance may be terminated  and the communication demand of the applications to be offloaded and the different communication resources available, and exploit the opportunities for joint optimizations when performing application offloading at higher network layers down to radio resource control (RRC) layer, and/or the like. The embodiments herein provide mechanisms, such as RAT interworking, for trading different available RAT resources, depending on required application offloading communication capacity, channel state, backhaul state, and application parameters, and by taking into account energy consumption of computation, communication, and other like parameters/criteria. In embodiments, the RAT interworking may be done according to required application latencies, as well as data and control layer throughputs taking MAC and PHY layer resources into account).
Claim 35 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0183855 issued to Sabella et al.(Sabella) in view of US 2017/0339074 issued to Melman et al.(Melman) in view of US 2018/0302439 issued to Hoffman.
As per claim 35, Sabella in view of Melman teaches the apparatus of claim 23, however does not explicitly teach wherein the next device is one of a smart network interface card (smart-NIC), which includes offload hardware, and a programmable Ethernet switch.  
Hoffman explicitly teaches one of a smart network interface card (smart-NIC) and a programmable Ethernet switch(para.107; teaches a virtual Ethernet switch which is programmable and the use of smart Ethernet NICs).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sabella in view of Melman of offloading computations to use the known devices of smart-NIC or a virtual(programmable) Ethernet switch in order to provide the predictable result of using smart NIC or virtual Ethernet switches for  performing computations/processing.
One ordinary skill in the art would have been motivated to combine the teachings in order to run computations/processing and free up processing power for user devices or servers.
Allowable Subject Matter
Claims 3-11, 25-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 10,111,024 issued to Chae et al., teaches determine whether local computing is feasible and whether an offloading is feasible. 
US 2017/0163644 issued to Horii et al, teaches offloading front end services to back end servers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459